DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 4/29/2022, in which claim 8 was amended, claims 21 – 27 was added, claims 1 – 7 was canceled, and claims 8 – 27  was presented for examination.
3.	Claims 8 - 27 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 8 - 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,858,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application #: 16/522,855
Patent #: 9,858,278 B2
21. A method comprising: receiving a request to access a file; Page 6 of 13Appl. No. 16/522,855 Reply to Office Action of February 16, 2022 determining that the file is located on a first tape storage medium having a first index stored thereon; determining that the first tape storage medium is being mounted for the first time after a restoration; in response to determining that the first storage medium is being mounted for the first time following the restoration, mounting the first tape storage medium using a second index that is stored on a second storage medium instead of using the first index; accessing the file from the mounted tape storage medium; and in response to writing to the first tape storage medium, overwriting the first index with a new index.
1. A method for restoration, the method comprising: restoring metadata of a plurality of pieces of data within a file system from backup data, wherein the file system is for managing hierarchical storage including one or more storage media on a computer system, each of the one or more storage media including a data part that is separated from an index, and wherein updated information is appended to and kept on the one or more storage media; setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media;
restoring the index of each of the one or more storage media from data backed up substantially at the same time point as the metadata, wherein the one or more storage media are storage media on which backups of the metadata and the index have been performed;
mounting a particular storage medium of the one or more storage media on which the backups have been performed;
determining whether the particular storage medium is a first storage media medium mounted after a restoration;
if the particular storage medium is determined to be the first storage medium mounted, configuring the index existing on the particular storage medium to be ignored, and configuring the restored index to be used; and
at a time of writing to the mounted storage medium or a time of unmounting the mounted storage medium, overwriting an index part included in the particular storage medium with a latest index after the restoration.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8 – 9, 11 – 13, and 15 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al (US 2011/0238906  A1), in view of Grevers, JR. (US 2009/0198790 A1), in view of  Arrouye et al (US 2005/0289193 A1), and further in view of Littlefield et al (US 2008/0147997 A1).
As per claim 8, Amir et al (US 2011/0238906 A1) discloses,
A system comprising: one or more storage media, each of the one or more storage media including a data part which is separated from an index part  (para.[0035]; “writing a plurality of files to a first partition of a magnetic recording tape using a tape drive and writing an index to a second partition of the magnetic recording tape using the tape drive” and para.[0060]; “storage media 303 are mounted inside the data storage drive, such as tape drive 400 (FIG. 4) or data storage drive”).
wherein the one or more storage media include backup data (para.[0068]; “second copy I2 of the index is present. In such a case, both copies can be rewritten and updated together, keeping two essentially identical copies for redundancy and robustness purposes”). 
the backup data including backups of metadata of a plurality of pieces of data within a file system (para.[0069]; “files are relatively small and contain metadata about much larger files stored on the data partition”). 
and at a time of unmounting the mounted first storage medium, overwriting an index part included in the mounted first storage medium with a latest index after the restoration (para.[0068]; “new changes are made, copy I1 of the index is overwritten with the content of I2, and I2 is overwritten with the new index”, thus, where overwritten index based on new data is interpreted as “overwriting an index part included in the mounted storage medium with a latest index after the restoration” as claim and para.[0076]; “index may be updated by a write function that overwrites some or all of the index”). 
	Amir does not specifically disclose a shared disk that includes a restored index for a first storage medium of the one or more storage media, the first storage medium being a tape medium and a processor communicatively coupled to the one or more storage media and to the shared disk.
	However, Grevers, JR. (US 2009/0198790 A1) in an analogous art discloses, 
a shared disk that includes a restored index for a first storage medium of the one or more storage media, the first storage medium being a tape medium and a processor communicatively coupled to the one or more storage media and to the shared disk (Fig.5; “Shared storage” and para.[0060]; “index stored on the main shared storage”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of shared cache resource of the system of Grevers into index management of the system of Amir to maintain storage coherency among multiple storage resources, thereby reduce conflict that may arise within the storage resources.
	Neither Amir nor Grevers specifically disclose the processor being configured to perform a method comprising: mounting the first storage medium of the one or more storage media, determining that the first storage medium is being mounted for the first time after a restoration, in response to determining that the first storage medium is being mounted for the first time following the restoration.
	However, Arrouye et al (US 2005/0289193 A1) in an analogous art discloses,
the processor being configured to perform a method comprising: mounting the first storage medium of the one or more storage media (para.[00013]; “mounting a storage device”). 
determining that the first storage medium is being mounted for the first time after a restoration (para.[00013]; “mounting a storage device and determining, automatically in response to the mounting, whether to index one or more files on the storage device”).
in response to determining that the first storage medium is being mounted for the first time following the restoration (para.[0011]; “determining whether to index one or more files may include …… comparing a first time of usage or opening of the index database after the un-mounting time to a mounting time or first write time of the storage device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at  the time the invention was filed to incorporate the determination of file to be index after mounting of storage of the system Arrouye into index management of the system of Amir and maintenance of shared cache resource of the system of Grevers to provide an organized data in an efficient structure for easy access that allows modified content to be easily included in the retrieved content.
	Neither Amir nor Grevers nor Arrouye specifically disclose configuring an index existing on the first storage medium to be ignored and configuring the restored index to be used, the restored index being a previous generation of the index existing on the first storage medium.
	However, Littlefield et al (US 2008/0147997 A1) in an analogous art disclose,
configuring an index existing on the first storage medium to be ignored and configuring the restored index to be used, the restored index being a previous generation of the index existing on the first storage medium (para.[0051]; “system restore or other data restore or refresh operation, the index data included with the stored data may located on storage device 415 and be used to rebuild a media management component index”).
	Therefore, it would have been obvious to one of ordinary skill in the art at  the time the invention was filed to incorporate the teaching of Littlefield into the combine teaching of Amir, Grevers, and Arrouye to separately maintain two indexes for a data to enable the restored data to be indexed without compromising the integrity of the data.

As per claim 9, the rejection of claim 8 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein updated information is appended to the one or more storage media, wherein the method further comprises: restoring the metadata from the backup data (para.[0039]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).  

As per claim 11, the rejection of claim 10 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein the backup data of the index includes each index of each of the one or more storage media at a backup time point, and wherein each index included in the backup data is incorporated as an index on a managed storage area of a hierarchical storage (para.[0087]; “storing additional information about files, as defined by a user's applications. This metadata may be automatically carried over with the file when it is copied by the file system to another storage space”). 

As per claim 12, the rejection of claim 10 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein: the backup data of the index includes specification information for specifying each index at a backup time point, wherein the specification information has been appended on the data part of each of the one or more storage media, and each index on the data part which is specified based on the specification information included in the backup data is replicated on a managed storage area of the hierarchical storage (para.[0087]; “metadata may be automatically carried over with the file when it is copied by the file system to another storage space with a file system which is compatible with and supports EAs, such as ext2/Linux, XFS, and FAT-16, among others. The content of an EA can be stored in place inside the XML index file, or as a block of data with a reference from the XML index file”).  
  
As per claim 13, the rejection of claim 10 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein the method further comprises: Page 3 of 13Appl. No. 16/522,855 Reply to Office Action of February 16, 2022 receiving a request for access to predetermined data within the file system; specifying a storage medium to which the predetermined data has been fully migrated from the restored metadata of the predetermined data (para.[0004]; “keeping information such as a hierarchical directory structure, file names, file attributes (e.g. size, access information, access rights permissions), and a list of the physical storage blocks containing the file contents”). obtaining location information on the predetermined data on the data part of the storage medium to which the predetermined data has been fully migrated from the restored index of the storage medium; and accessing the predetermined data on the data part of the storage medium (para.[0085]; “tape drive may be able to address and seek to a location on tape based on a block number. When block size information is kept in the index, the file index may efficiently support a seek operation, to access the file at any given byte offset. When a byte offset is provided within a seek command, the file system determines the block number in which this byte offset resides. It then issues a command to the tape drive to seek to the beginning of this block”). 

Claims 15 and 17 – 20 are computer program product claim corresponding to system claims 8  and 10 – 13 respectively, and rejected under the same reason set forth in connection to the rejection of claims 8 and 10 – 13 respectively above.

As per claim 16, the rejection of claim 15 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein: each of the one or more storage media includes a data part which is separated from the index part (para.[0064]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).
the one or more storage media include backup data, the backup data including backups of metadata of a plurality of pieces of data within a file system, the file system includes the one or more storage media, and updated information is appended to the one or more storage media, the method further comprising: restoring the metadata from the backup data (para.[0039]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).  

Claim 21 is a method claim corresponding to system claim 8, and rejected under the same reason set forth in connection to the rejection of claim 8 above.

As per claim 22, the rejection of claim 21 is incorporated and further Arrouye et al (US 2005/0289193 A1) discloses,
further comprising: determining that the first index does not match the second index, wherein determining that the first storage medium is being mounted for the first time following the restoration is performed in response to determining that the first index does not match the second index (para.[0011]; “determining whether to index one or more files may include …… comparing a first time of usage or opening of the index database after the un-mounting time to a mounting time or first write time of the storage device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at  the time the invention was filed to incorporate the determination of file to be index after mounting of storage of the system Arrouye into combine teaching of Amir, Grevers, and Littlefield to provide an organized data in an efficient structure for easy access that allow modify content to be easily included in the retrieved content.

As per claim 23, the rejection of claim 21 is incorporated and further Littlefield et al (US 2008/0147997 A1) discloses,
wherein the second index is a previous generation of the first index (para.[0015]; “maintain two copies of the index data regarding particular stored data”).   
	Therefore, it would have been obvious to one of ordinary skill in the art at  the time the invention was filed to incorporate the teaching of Littlefield into the combine teaching of Amir, Grevers, and Arrouye  to separately maintain two indexes for a data to enable the restored data to be indexed without compromising the integrity of the data.

As per claim 24, the rejection of claim 23 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein the second index was stored on the second storage medium in response to a backup operation performed on the first tape storage medium (para.[0186]; “the index on tape with the copy of the index saved on the hard drive to make sure that the tape content has not been changed since the time the index copy was saved on the hard drive”).  

As per claim 25, the rejection of claim 24 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein in response to the file having been updated after the backup operation was performed but prior to the restoration, accessing the file comprises: accessing a previous version of the file (para.[0089]; “accessing the index as it existed prior to the updating thereof for retrieving one of the files or portion thereof that is not present in the updated index. This allows access to older versions of files
that are no longer indexed in the updated index”).  

As per claim 26, the rejection of claim 21 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein the second storage medium is a storage medium selected from the group consisting of: a hard disk drive; a solid-state drive; an optical medium; a magneto-optical medium; a flash drive; and a shared disk array (para.[0059]; “removable storage media 303 comprises tape cartridges, but may also comprise other types of media” and para.[0060]; “removable storage media 303 are mounted inside the data storage drive, such as tape drive 400 (FIG. 4) or data storage drive”).  

As per claim 27, The rejection of claim 21 is incorporated, and further Arrouye et al (US 2005/0289193 A1) discloses
wherein determining that the first tape storage medium is being mounted for the first time following the restoration comprises: identifying a state of a mounting flag for the first tape storage medium, the mounting flag to be set to a particular state in response to mounting the first tape storage medium after a restoration; and determining, based on the state of the mounting flag, that the first tape storage medium has not previously been mounted since the restoration (para.[0011]; “determining whether to index one or more files may include …… comparing a first time of usage or opening of the index database after the un-mounting time to a mounting time or first write time of the storage device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at  the time the invention was filed to incorporate the determination of file to be index after mounting of storage of the system Arrouye into combine teaching of Amir, Grevers, and Littlefield to provide an organized data in an efficient structure for easy access that allows modified content to be easily included in the retrieved content.

7.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al (US 2011/0238906  A1), in view of Grevers, JR. (US 2009/0198790 A1), in view of  Arrouye et al (US 2005/0289193 A1), in view of Littlefield et al (US 2008/0147997 A1), and further in view of Kushwah (US 2011/0078118 A1).
As per claim 10, the rejection of claim 9 is incorporated, Amir et al (US 2011/0238906 A1), Grevers, JR. (US 2009/0198790 A1), Arrouye et al (US 2005/0289193 A1), and Littlefield et al (US 2008/0147997 A1) does not disclose wherein the backup data further comprises backup data of the index of each of the one or more storage media, the method further comprising: setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media; and restoring the index of each of the one or more storage media, wherein each index is backed up substantially at the same time point as the metadata.
	However, Kushwah (US 2011/0078118 A1) in an analogous art discloses,
wherein the backup data further comprises backup data of the index of each of the one or more storage media (para.[0002]; “file system objects (e.g., files, directories, etc.) are backed up by storing data blocks and metadata on backup media”). 
the method further comprising: setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media (para.[0031]; “restore the file system or a portion thereof to a state associated with an incremental backup, the snapshot taken at the full backup and the incremental metadata are used”).
and restoring the index of each of the one or more storage media, wherein each index is backed up substantially at the same time point as the metadata (para.[0018]; “data blocks associated with that file are retrieved and used to restore the file to a restoration target. Metadata is also stored during a block based backup and is retrieved and used during a restore”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of reducing backup metadata during an incremental backup of the system of Kushwah into the combine teaching of Amir, Grevers, Arrouye, and Littlefield to organize data stored on tape for efficient backup and restoration of data through reducing amount of time required for processing the data.

As per claim 14, the rejection of claim 10 is incorporated and further Kushwah (US 2011/0078118 A1) discloses,
wherein: the state of having been fully migrated to at least one of the one or more storage media is a state of existing on the at least one storage media, but not existing on an upper storage media constituting the hierarchical storage (para.[0033]; “if a relatively large percentage of a tree has changed, metadata for the entire tree is backed up”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of reducing backup metadata during an incremental backup of the system of Kushwah into the combine teaching of Amir, Grevers, Arrouye, and Littlefield to organize data stored on tape for efficient backup and restoration of data through reducing amount of time required for processing the data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/28/2022